DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15-18 are objected to because of the following informalities: 
Claim 1 recites “wherein the first and a second lights” in line 9.  It is unclear as to what “a second light” refers to. Applicant is interpreting “a second light” to refer back to “a second light” of line 2. If that is the correct interpretation please correct “ a second lights” to “ the second lights”
Claim 18 recites “wherein the first and a second lights” in line 6.  It is unclear as to what “a second light” refers to. Applicant is interpreting “a second light” to refer back to “a second light” of lines 1-2. If that is the correct interpretation please correct “ a second lights” to “ the second lights”
Claims 16 and 17 recite the limitation “wherein lights are configured” in line.  However it is unclear what light are being referred to since the lights could be all the network lights or the first and second lights or the other light not including the first and second lights. Please clarify. Examiner is interpreting lights as the first and second lights. Please clarify. Examiner is interpreting as each first and second lights are equipped with a control module. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (US 2011/0215735 A1) in view of Farmer (US 2012/0147604 A1).
Regarding claim 1 , Herbst discloses in Fig. 1-4 a network of lights (3A-B), the lights of the network of lights being distributed into one or several group([0026] left column lines 37-44, [0037]” number of group identifiers 1112 that identify groups to which the LMU is assigned”, [0030] network control center can define groups), each group comprising at least a first and a second lights (3A-B), each equipped with a control module (each group 340 had a control module router 304 [00025]) operable for providing a control output for controlling a driver of an associated light ([0025] “The LMUs contained within individual lighting fixtures provide policy-driven, individualized, automated control over each of one or more lighting elements within the lighting fixture, provide for manual control of lighting elements, receive and process data from sensors, and control various active devices within lighting fixtures”) and comprising a long-distance communication module(“cell-phone-communication circuity [0026] lines 46-49), a short-distance communication module (“power line communication” [0026]), and a 
wherein the lights of a group form a short-distance network for communication using the short-distance communication modules (“power line communication” [0026]), 
wherein the first and a second lights are configured to transmit outside of their group, and using the long-distance communication module (Fig. 3A, [0026] “each LMU may include cell-phone-communications circuitry to allow the LMU to communicate directly with a cellular telephone 370. A cellular telephone can act as a bridge to a router” [0024] “network-control centers may also employ cellular telephone network communications” Fig. 3A), at least one of their own environmental, light and control module information, and at least one of the environmental, light and control module information transmitted from the other lights via the short-distance network([0025])[0026]).
Herbst does not specify the control modules includes a geocoordinate module.
Farmer discloses a lighting network (Fig. 11 and 9) and a control modules with one long-distance communication module (cellular [0073]), one short-distance communication module (infrared sensor [0069], wifi, bluetooh or LAN [0081]), a geocoordinate module (GPS [0072])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a geocoordinate module as discloses in Farmer to the system of Herbst so the geographic location of the control modules can be determined to find exact location of the lighting fixture and pass that information to different controllers (Farmer:[0072]).
Regarding claim 3, Herbst discloses in Fig. 1-4 a method for operating a network of lights, the lights of the network of lights being distributed into one or several groups([0026] left column lines 37-44, [0037]” number of group identifiers 1112 that identify groups to which the LMU is assigned”, [0030] network control center can define groups), each group comprising at least a first and a second lights(Fig. 3B), each equipped with a control module (each group 340 had a control module router 304 [00025])) operable for providing a control output for controlling a driver of an associated light ([0025] “The LMUs contained within individual lighting fixtures provide policy-driven, individualized, automated control over each of one or more lighting elements within the lighting fixture, provide for manual control of lighting elements, receive and process data from sensors, and control various active devices within lighting fixtures”) and comprising a long-distance communication module(“cell-phone-communication circuity [0026] lines 46-49), a short-distance communication module (“power line communication” [0026]), and a controller([0025] “The LMUs contained within individual lighting fixtures provide policy-driven, individualized, automated control over each of one or more lighting elements within the lighting fixture, provide for manual control of lighting elements, receive and process data from sensors, and control various active devices within lighting fixtures”),
wherein at least the first and second lights are configured to communicate with the other lights of their group using the short-distance communication module (“power line communication” [0026] “bridging LMU intercommunicates with the remaining lighting fixtures of the group of lighting fixtures in which the bridging LMU is located using power-line communications”), and to communicate outside their group using the long- distance communication module (Fig. 3A, [0026] “each LMU may include cell-phone-communications circuitry to allow the LMU to communicate directly with a cellular telephone 370. A cellular 
wherein, at a time, for each group, only one of the at least first and second lights communicates outside said group([0026] “The bridging LMUs serve both as a local LMU within a lighting fixture as well as a communications bridge through which end-point LMUs in each group can receive messages from, and transmit messages to, the router 350”)
Regarding claim 5, Herbst discloses in Fig. 1-4 a method according to claim 3, comprising a selection of the at least one of the first and second lights that communicates outside said group (grouping of lighting fixtures [0026]).
Regarding claim 8, Herbst discloses in Fig. 1-4 a method according to claim 3, wherein the lights of a group form a short- distance network for communication using the short-distance communication modules( [0026] “bridging LMU intercommunicates with the remaining lighting fixtures of the group of lighting fixtures in which the bridging LMU is located using power-line communications”).
Regarding claim 10, Herbst discloses in Fig. 1-4 a method according to claim 3, wherein a new control module added to the network receives a parameter set for operating the light (schedule[0032])
Regarding claim 11, Herbst discloses in Fig. 1-4 a method according to claim 3, comprising a transfer of information between control modules of different groups (Fig. 3A, [0032]).
Regarding claim 12
Regarding claim 13, Herbst discloses in Fig. 1-4 a method according to claim 3, wherein the control modules read, with an RFID reader, an RFID transponder included in the associated light (Farmer: [0056]).
Regarding claim 14, Herbst discloses in Fig. 1-4 a method according to claim 3, wherein a new control module added to the network is allocated to a group, and wherein at least one of the at least first and second lights is informed about the new control module (3A-B[0026]).
Regarding claim 15, Herbst discloses in Fig. 1-4 a network of lights (3A-B), the lights of the network of lights being distributed into one or several group([0026] left column lines 37-44), each group comprising at least a first and a second lights (3A-B), each equipped with a control module(each group 340 had a control module router 304 [00025])) operable for providing a control output for controlling a driver of an associated light ([0025] “The LMUs contained within individual lighting fixtures provide policy-driven, individualized, automated control over each of one or more lighting elements within the lighting fixture, provide for manual control of lighting elements, receive and process data from sensors, and control various active devices within lighting fixtures”)  and comprising a long-distance communication module(“cell-phone-communication circuity [0026] lines 46-49), a short-distance communication module (“power line communication” [0026]), and a controller([0025] “The LMUs contained within individual lighting fixtures provide policy-driven, individualized, automated control over each of one or more lighting elements within the lighting fixture, provide for manual control of lighting elements, receive and process data from sensors, and control various active devices within lighting fixtures”), 
wherein the at least first and a second lights are configured to communicate outside their group using their long-distance communication module([0026] “each LMU may include cell-
Herbst does not specify the control modules includes a geocoordinate module.
Farmer discloses a lighting network (Fig. 11 and 9) and a control modules with one long-distance communication module (cellular [0073]), one short-distance communication module (infrared sensor [0069], wifi, bluetooh or LAN [0081]), a geocoordinate module (GPS [0072])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a geocoordinate module as discloses in Farmer to the system of Herbst so the geographic location of the control modules can be determined (Farmer:[0072]).
Regarding claim 16, Herbst discloses in Fig. 1-4 a network of lights according to claim 15, wherein lights are configured to communicate between different groups of lights by the short-distance communication module of their control module (“power line communication” [0026] “bridging LMU intercommunicates with the remaining lighting fixtures of the group of lighting fixtures in which the bridging LMU is located using power-line communications.)
Regarding claim 17, Herbst discloses in Fig. 1-4 a network of lights according to claim 15, wherein lights are configured to communicate between different groups by the long-distance communication module of their control module ([0026] “The bridging LMUs serve both as a local LMU within a lighting fixture as well as a communications bridge through which end-point LMUs in each group can receive messages from, and transmit messages to, the router 350”).
Regarding claim 18 , Herbst discloses in Fig. 1-4 a network of lights (Fig. 3B) comprising a server (“centralized network-control center 302’ [0025]) and at least a first and a second lights,(Fig. 3B, 3A) each equipped with a control module (each group 340 had a control 
a geocoordinate module
Regarding claim 19
Regarding claim 20, Herbst discloses in Fig. 1-4 a network of lights according to claim 18, wherein the transmission to the server uses a cellular network ([0026] “ a cellular phone can act as a bridge to a router” which provides connection to the control center).
Claims 2, 4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Farmer as applied to claims 1, 3, and 8 above, and further in view of Myer et al. (US 2010/0029268 A1).
Regarding claim 2, Herbst discloses in Fig. 1-4 a network according to claim 1, except wherein a new control module added to the network is configured to scan the short-distance network for other control modules.
Myer discloses wherein a new control module added to the network is configured to scan the short-distance network for other control modules([0127] self discovery [0119][ 0158-160]).
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art to create a self discovery system for the network to add new modules as disclosed in Myer to the system of Herbst to provide an easy way to automatically add more lights and modules to the system to expand when needed. 
Regarding claim 3 , Herbst discloses in Fig. 1-4 a method for operating a network of lights, the lights of the network of lights being distributed into one or several groups([0026] left column lines 37-44, [0037]” number of group identifiers 1112 that identify groups to which the LMU is assigned”, [0030] network control center can define groups), each group comprising at least a first and a second lights(Fig. 3B), each equipped with a control module (LMU light fixture management unit) operable for providing a control output for controlling a driver of an associated light ([0025] “The LMUs contained within individual lighting fixtures provide policy-driven, individualized, automated control over each of one or more lighting elements within the 
wherein at least the first and second lights are configured to communicate with the other lights of their group using the short-distance communication module (“power line communication” [0026] “bridging LMU intercommunicates with the remaining lighting fixtures of the group of lighting fixtures in which the bridging LMU is located using power-line communications”), and to communicate outside their group using the long- distance communication module (Fig. 3A, [0026] “each LMU may include cell-phone-communications circuitry to allow the LMU to communicate directly with a cellular telephone 370. A cellular telephone can act as a bridge to a router” [0024] “network-control centers may also employ cellular telephone network communications” Fig. 3A),
wherein, at a time, for each group, only one of the at least first and second lights communicates outside said group([0026] “The bridging LMUs serve both as a local LMU within a lighting fixture as well as a communications bridge through which end-point LMUs in each group can receive messages from, and transmit messages to, the router 350”)
Regarding claim 4, Herbst discloses in Fig. 1-4 a method according to claim 3, except wherein, in case of failure of the one of the at least first and second lights that communicates 
Myer discloses when light fails it is replaced by the other light(Fig. 20B, failure of node [00118-120], selection of another node as master controller [0123])
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art to replace a failed light with another as disclosed in Myer to the system of Herbst to ensure that the system always has a light for easy communication with a centralized controller to keep system running smoothly in case of failures.  
Regarding claim 6, Herbst discloses in Fig. 1-4 a method according to claim 5, except wherein said selection is based on at least one rule for: - a ratio of active to inactive control modules, - an availability of adjacent control modules in said group, - a number of network malfunctions, - a network change, - a changes of connection quality in said group, - a communication of sensor data between adjacent groups, - a latency within said group.
Myer discloses selection of one light to communicate outside the group wherein said selection is based on at least one rule for: - a ratio of active to inactive control modules, - an availability of adjacent control modules in said group, - a number of network malfunctions, - a network change, - a changes of connection quality in said group, - a communication of sensor data between adjacent groups, - a latency within said group (“The selection of which poles/nodes are adapted to be the slaves and which is adapted to be the master may be done according to various criteria, including optimal location for the master pole/nodes cell or satellite communication with the internet, and/or proximity to support and maintenance structure, for example” [0123]).
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art to replace a failed light with another as disclosed in Myer to the system of Herbst to ensure that the system always has a light for easy communication with a centralized controller to keep system running smoothly in case of failures.  
Regarding claim 7, Herbst discloses in Fig. 1-4 a method according to claim 3, except wherein said groups are based on at least one rule for: - a ratio of active to inactive control modules, - an availability of adjacent control modules in said group, - a number of network malfunctions, - a network change, - a changes of connection quality in said group, - a communication of sensor data between adjacent groups, - a latency within said group.
Myer discloses groups are based on at least one rule for: - a ratio of active to inactive control modules, - an availability of adjacent control modules in said group, - a number of network malfunctions, - a network change, - a changes of connection quality in said group, - a communication of sensor data between adjacent groups, - a latency within said group. (“The selection of which poles/nodes are adapted to be the slaves and which is adapted to be the master may be done according to various criteria, including optimal location for the master pole/nodes cell or satellite communication with the internet, and/or proximity to support and maintenance structure, for example” [0123]).
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art to make a selection of a light based on optimal location as disclosed in Myer to the system of Herbst to ensure that the system always has a light for easy communication with a centralized controller to keep the system running smoothly in case of failures and to organize a network that is efficient.  
Regarding claim 9, Herbst discloses in Fig. 1-4 a method according to claim 8, wherein a new control module added to the network scans the short-distance network for other control modules.
Myer discloses wherein a new control module added to the network is configured to scan the short-distance network for other control modules([0127] self discovery [0119][ 0158-160]).
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art to make a selection of a light based on optimal location as disclosed in Myer to the system of Herbst to ensure that the system always has a light for easy communication with a centralized controller to keep the system running smoothly in case of failures and to organize a network that is efficient.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMY X YANG/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844